DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment filed on 1/3/22 has been entered.
Claim 1 is canceled.
Claims 2-20 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,244,708 in view of Stence et al US Patent NO 6,646,948. :
Regarding claim 2, all of the limitation in this claim is fully claimed in claim of the cited patent, except for a processing circuit connected to a connector.
Stence et al disclose a memory device comprising a processing circuit (processor) (116, figure 1) connected to a connector  (the connection between 116 and 124 and 126  In figure 1 would be considered as a connector).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the cited patent by using a processing circuit connected to a nonvolatile memory device through a connected, so as to control the operation of the nonvolatile memory device as taught by Stence et al.
Regarding claim 3, all of the limitation in this claim is clearly claimed in claim 2 of the cited patent.
Regarding claim 4, all of the limitation in this claim is clearly claimed in claim 3 of the cited patent.
Regarding claim 3, all of the limitation in this claim is clearly claimed in claim 2 of the cited patent.
Regarding claim 5, all of the limitation in this claim is clearly claimed in claim 4 of the cited patent.
Regarding claim 6, all of the limitation in this claim is clearly claimed in claim 5 of the cited patent.
Regarding claim 7, all of the limitation in this claim is clearly claimed in claim 6 of the cited patent.
Regarding claim 8, all of the limitation in this claim is clearly claimed in claim 7 of the cited patent.
Regarding claim 9, all of the limitation in this claim is clearly claimed in claim 8 of the cited patent.
Regarding claim 10, all of the limitation in this claim is clearly claimed in claim 9 of the cited patent.
Regarding claim 11, all of the limitation in this claim is clearly claimed in claim 10 of the cited patent.
Regarding claim 12, all of the limitation in this claim is clearly claimed in claim 11 of the cited patent.
Regarding claim 13, all of the limitation in this claim is clearly claimed in claim 12 of the cited patent.
Regarding claim 14, all of the limitation in this claim is clearly claimed in claim 13 of the cited patent.
Regarding claim 15, all of the limitation in this claim is clearly claimed in claim 14 
Regarding claim 16, all of the limitation in this claim is clearly claimed in claim 15 of the cited patent.
 Regarding claim 17, all of the limitation in this claim is clearly claimed in claim 16 of the cited patent.
Regarding claim 18, all of the limitation in this claim is clearly claimed in claim 17 of the cited patent.
Regarding claim 19, all of the limitation in this claim is clearly claimed in claim 18 of the cited patent.
Regarding claim 20, all of the limitation in this claim is clearly claimed in claim 19 of the cited patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Takano et al disclose a memory device having signal line, a wiring layer, a via hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
12/1/22
/SON T DINH/Primary Examiner, Art Unit 2824